Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the claims filed on 12/16/2021.
After a thorough search, review of the prosecution history, and in view of Applicant's Remarks and the prior art of record, claims 19-34 are allowed.
Terminal Disclaimer
The terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Pat. No. 10,216,366 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Reasons for Allowance
	The following is examiner’s statement of reasons for allowance: 
The prior art of record Branch (Pub. No. US 2012/0023223 A1) teaches “A method, information processing system, and computer program product manage virtual workspace migration. A set of information associated with a user is analyzed. A future virtual workspace demand associated with the user is predicted based on the analyzing. At least a portion of at least one virtual workspace associated with the user is migrated from a first location to at least a second location based on the future virtual workspace demand that has been predicted.” Branch Abstract.
The prior art fails to teach or suggest the invention recited in the independent claim when considering the totality of the language in that claim.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599. The examiner can normally be reached on m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 




Gregory P. Tolchinsky
/G.P.T./
Examiner, Art Unit 2454
02/25/2022


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454